Citation Nr: 0926607	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  05-32 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected arthritis of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected status post meniscectomy right knee, on the 
basis of instability, prior to September 19, 2008.

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected status post meniscectomy right knee, on the 
basis of instability on and after September 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from April 1964 to November 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, that, in pertinent part, denied an increased rating 
for the service-connected degenerative joint disease of the 
right knee, rated as 10 percent disabling; but, assigned a 
separate 10 percent rating for instability of the right knee 
by awarding a separate grant of service connection for right 
knee status post meniscectomy.  The Veteran disagreed with 
the initial 10 percent rating assigned for the service-
connected right knee status post meniscectomy; and disagreed 
with the denial of an increased rating for the service-
connected degenerative joint disease of the right knee.  

The Veteran was scheduled to testify at a personal hearing 
before a Veterans Law Judge at the RO in January 2007; 
however, he failed to report to the scheduled hearing, and 
did not provide good cause for his failure to report.  

During the course of this appeal, the Veteran was awarded an 
increased rating, from 20 percent to 40 percent, for his 
service-connected degenerative disc disease and degenerative 
joint disease of the lumbar spine.  In a July 2005 statement, 
the Veteran's accredited representative expressed 
satisfaction with the assignment of a 40 percent rating for 
the service-connected lumbar spine disability.  In light of 
the July 2005 statement, the 40 percent rating represents a 
full grant of benefits sought on appeal and the issue is not 
in appellate status at this time.  The July 2005 statement 
also expressed dissatisfaction with the effective date 
assigned for the award of the 40 percent rating.  The RO 
accepted that statement as a notice of disagreement, and 
issued a Statement of the Case (SOC) addressing the effective 
date issue in July 2006.  The Veteran did not thereafter 
perfect an appeal as to that issue, and as such, the issue of 
entitlement to an earlier effective date for the assignment 
of a 40 percent rating is not in appellate status or before 
the Board at this time.  

The case was initially before the Board in January 2008, at 
which time, the Board granted a higher initial rating of 10 
percent for the service-connected residuals of a left 
zygomatic arch fracture.  The issues of entitlement to an 
initial rating in excess of 10 percent for the service-
connected right knee status post meniscectomy, and 
entitlement to an increased rating (in excess of 10 percent) 
for the service-connected degenerative joint disease of the 
right knee were remanded to the RO for additional development 
of the record.  


FINDINGS OF FACT

1.  The service-connected arthritis of the right knee is 
manifested by painful limited motion, with extension limited 
to, at most, 10 degrees when considering functional loss due 
to pain and weakness, and flexion limited to, at most, 90 
degrees when considering functional loss due to pain and 
weakness.

2.  It is as likely as not that the Veteran has had moderate 
instability of the right knee since August 5, 2004, the 
effective date of service connection for right knee status 
post meniscectomy; severe instability of the right knee has 
never been demonstrated.

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected arthritis of the right 
knee on the basis of limitation of motion are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5259, 5260, 5261 (2008).

2.  The criteria for the assignment of an initial 20 percent 
rating, but no higher, for the service-connected instability 
of the right knee have been met since August 5, 2004, the 
effective date of service connection for right knee status 
post meniscectomy.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257 (2008).

3.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected right knee status post 
meniscectomy with instability have not been met at any time 
during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The RO provided the appellant pre-adjudication notice by 
letter dated July 2004.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a service 
connection claim and an increased rating claim and the 
relative duties of VA and the claimant to obtain evidence.  

Regarding the separate rating assigned for instability of the 
right knee, any defect with respect to that part of the 
notice is harmless error because service connection for 
instability of the knee was granted in full.  After the grant 
of service connection, and subsequent appeal with the initial 
rating assigned, the RO sent another duty-to-assist letter to 
the Veteran in August 2008 that addressed the claim for a 
higher initial rating, as well as the claim for an increased 
rating for the service-connected arthritis.  

The letter provided to the appellant in August 2008 provided 
notice of how disability ratings are assigned based on the 
specific rating criteria found in the schedule for rating 
disabilities.  The letter also advised the Veteran that 
consideration of the appropriate rating includes the severity 
and duration of symptoms and the impact of the condition and 
symptoms on employment and daily life.  The August 2008 
notice letter was followed by a March 2009 Supplemental 
Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured the procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The Veteran seeks higher ratings for the service-connected 
arthritis of the right knee and the status post meniscectomy 
with instability of the right knee.  The record reveals that 
the Veteran injured his right knee during service, and 
service connection for postoperative meniscectomy of the 
right knee has been in effect since February 24, 1984.  An 
initial 10 percent rating was assigned.  In a January 1986 
decision, the Board denied the Veteran's claim for a higher 
rating.  An increased rating was again denied in a May 1994 
rating decision.  In an October 2002 rating decision, the 
issue was recharacterized as degenerative joint disease of 
the right knee, status post meniscectomy, and the 10 percent 
rating assigned was confirmed and continued.  

In an October 2004 rating decision, the RO awarded a separate 
grant of service connection for right knee status post 
meniscectomy.  In so doing, a separate 10 percent rating was 
assigned for instability of the knee effective from August 5, 
2004, and the 10 percent rating for the degenerative joint 
disease of the right knee was confirmed and continued.  In a 
March 2009 decision, the RO increased the rating for the 
service-connected right knee status post meniscectomy from 10 
percent to 20 percent, based on instability of the knee, 
effective from September 18, 2008.

The arthritis of the right knee is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5259-5010, 
and the instability of the right knee is rated as 10 percent 
disabling from August 5, 2004 and 20 percent disabling from 
September 19, 2008, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

It is appropriate to consider whether separate ratings should 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's arthritis of the right knee is rated pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5259-5010.  Under 
Diagnostic Code 5259, a maximum 10 percent rating is assigned 
for symptomatic status post semilunar cartilage removal.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  
In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x- ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

VA examinations of the Veteran's right knee were conducted in 
August 2002, August 2004 ,and September 2008.  At all 
examinations, the Veteran reported considerable pain in the 
right knee.  X-ray studies in conjunction with the 
examination reports confirmed mild to moderate degenerative 
changes in the right knee.  Crepitance and effusion were 
noted in August 2002 and October 2008, but not in August 
2004.  Fatigability and weakness were noted, and antalgic 
gate was rated as moderate to severe.  In August 2002, range 
of motion of the right knee was from 0 to 130 degrees, with 
an additional 15 degrees lost in the knee based on DeLuca 
criteria.  In August 2004, active and passive range of motion 
was 0 to 132 degrees with pain only at the endpoint.  
Instability was demonstrated by a positive Lachman test.  

In October 2008, the Veteran reported pain, weakness, 
stiffness, recurrent swelling, and a feeling of instability 
and giving way.  There was no dislocation or subluxation of 
the patella, but the Veteran was unable to run and/or cut due 
to the instability of the right knee.  The examiner referred 
to a related history of giving way several times while 
walking steps.  According to the examiner, there were no 
constitutional symptoms of inflammatory arthritis.  The 
Veteran was able to wash, dress and tend to personal hygiene 
without assistance.  The Veteran no longer ran or jumped, and 
he was unable to participate in contact physical sports.  He 
was limited in his ability to kneel or squat, and he could 
not crawl.  

Active flexion of the right knee was from 4 to 125 degrees.  
Extension lacked 4 degrees.  Against gravity, the Veteran 
lacked 10 degrees of full extension of the right knee.  
According to the examiner, the Veteran walked with a slight 
antalgic gait.  Movement of the right knee caused 
patellofemoral tenderness and crepitans which could be heard 
and felt.  Pain increased with that movement.  The Veteran 
felt unstable and complained that pain and instability 
limited his ability to walk on his heels or squat.  
Repetitive movement of the right knee caused increasing pain 
and discomfort with mild guarding.  With repetitive movement, 
range of flexion decreased 5 degrees to 120.  Although there 
was no unusual shoe wear pattern, there was some atrophy 
noted on the right leg.  Thigh measure 19 inches around on 
the right, and 20 inches on the left.  Girth measure of the 
calves was 13.25 inches on the right and 13 and 7/8 inches on 
the left.  There was no ankylosis and no constitutional signs 
of inflammatory arthritis.  Stress tests revealed +1 anterior 
drawer signs, positive Lachman and pivot shift tests, and 
probable anterior cruciate ligament instability.  

The examiner ordered an MRI in conjunction with the October 
2008 examination.  The impression was:  1.  Suspect prior 
partial medial meniscectomy with re-tear of the posterior 
horn remnant; 2.  MRI evidence of full-thickness/near full-
thickness anterior cruciate ligamentous tear with mild 
anterior translation of the lateral tibial plateau relative 
to the lateral femoral condyle; 3.  Tricompartmental 
osteoarthritic changes, moderate at the medial compartment of 
the knee; 4.  Mild degeneration and scarring of the distal 
posterior cruciate ligament; 5.  Mild scarring of the medial 
collateral ligamentous complex.

The diagnosis, confirmed by MRI findings, was degenerative 
joint disease superimposed on osteoarthritis of the right 
medial knee compartment patellofemoral joint, probable 
anterior cruciate ligament insufficiency with residuals.  The 
examiner noted that repetitive movement of the right knee 
caused additional loss of range of motion of 5 degrees in 
flexion, and that function was additionally limited by pain 
and weakness.  The pain and weakness caused the major 
functional impact.  The examiner also determined that the 
Veteran had instability of a moderate degree.  The examiner 
indicated that the Veteran had significant osteoarthritic 
changes which supported the Veteran's claim of moderate pain 
discomfort.  Painful crepitance of the patellofemoral joint 
was found on examination, and under weight-bearing 
conditions, the Veteran was limited while squatting to 90 
degrees of flexion of the right knee.  Against gravity, the 
Veteran was unable to fully extend the knee and lost an 
additional 6 degrees of extension due to weakness.  Overall, 
the examiner described the severity of the right knee 
impairment and instability as moderate in degree.  

The examiner noted that the Veteran was last employed in 
2006; however, there was no indication from the examination 
report that his employment prior to that time was affected by 
the service-connected knee disability, nor has the Veteran 
asserted such.  Rather, the evidence tends to show that the 
Veteran's employment prior to his retirement was primarily 
affected by his service-connected back disability.  

In sum, the Veteran's range of motion of the right knee 
during the appeal period shows, at worst, flexion limited to 
90 degrees during squatting, and extension limited to 4 
degrees, further limited by additional 6 degrees (for a total 
of 10 degrees)due to weakness.  

The Veteran's range of motion of the right knee has always 
been limited in some capacity; however, until the most recent 
examination findings, the limitation of motion of the right 
knee was noncompensable under the applicable diagnostic codes 
for rating limitation of flexion and limitation of extension 
of the knee.  Thus the 10 percent rating initially assigned 
for the Veteran's arthritis of the right knee was assigned 
under Diagnostic Code 5003 for noncompensable limitation of 
motion of the right knee.  Now, however, limitation of 
extension is shown to a compensable degree.  More 
specifically, when extension is limited to 10 degrees, a 10 
percent rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  To warrant the next higher rating of 
20 percent on the basis of limitation of extension, the 
medical evidence would have to show limitation of extension 
to at least 15 degrees.  In this case, extension is limited 
to 10 degrees, only after consideration of additional pain 
and weakness.  Even with consideration of fatigability, 
incoordination, weakness, etc., extension of the right knee 
has never been limited to 15 degrees.  

As such, the 10 percent rating currently assigned in this 
case is appropriate based on the extension of the right knee 
being limited to 10 degrees.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5261, extension limited to 5 degrees is 
noncompensable, but extension limited to 10 degrees warrants 
a 10 percent rating.  As the range of motion more nearly 
approximates limitation of extension to 10 degrees (as 
opposed to 5 degrees, which warrants a 0 percent rating), a 
10 percent rating is the most appropriate rating to assign.  

Flexion, however, has never been limited to a compensable 
degree.  Flexion of the right knee has generally ranged 
between 120 and 130, and has been further limited to 90 
degrees on attempts to squat.  To warrant a compensable 
rating for limitation of flexion, flexion must be limited to 
at least 60 degrees.  This has never been demonstrated, even 
with consideration of additional pain, weakness, fatigue and 
repetitive use.  At most, flexion is limited to 90 degrees, 
and that occurs only with attempts to squat.  As flexion has 
never been limited to 60 degrees, a separate compensable 
rating based on limitation of flexion of the right knee is 
not assignable under Diagnostic Code 5260.  Moreover, a 
rating in excess of 10 percent under Diagnostic Code 5003 is 
also not for application in this case because the evidence 
does not show involvement of more than one major joint and 
there are no incapacitating exacerbations demonstrated.  

In essence, the Veteran was initially in receipt of a 10 
percent rating under Diagnostic Code 5010 for arthritis with 
noncompensable limitation of motion.  Now, the Veteran is in 
receipt of a 10 percent rating under Diagnostic Code 5261 for 
limitation of extension.  Although the Veteran's right knee 
extension has become more limited, the overall disability 
rating remains the same.  The assignment of separate ratings 
for both arthritis and limited motion would violate the rule 
against pyramiding.  In general, all disabilities, including 
those arising from a single disease entity, are rated 
separately, and all disability ratings are then combined in 
accordance with 38 C.F.R. § 4.25.  However, pyramiding, the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
Veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes, however, the critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Although separate ratings for arthritis and limited motion 
are not permitted because both ratings are predicated on 
limited motion, the Veteran's instability of the right knee 
is considered a separately ratable condition without 
overlapping symptomatology.  The Veteran's instability of the 
right knee has been assigned a separate rating pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  A 10 percent rating 
is assigned from August 5, 2004, and a 20 percent rating is 
assigned from September 19, 2008.  

Under Diagnostic Code 5257, recurrent subluxation or lateral 
instability warrants a 10 percent disability evaluation when 
slight, a 20 percent disability rating requires moderate 
impairment of the knee due to recurrent subluxation or 
lateral instability, while a 30 percent disability rating 
requires severe impairment of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The Veteran has consistently 
complained of give way weakness and instability of the knee, 
and instability was objectively demonstrated by Lachman test 
in 2004.  Despite the 2004 notation of instability, it was 
not until the October 2008 VA examination report that such 
instability was categorized as moderate in degree.  
Significantly, there is no indication as to the level of 
severity of the instability prior to that date; however, 
there is no evidence to show that the Veteran's instability 
was less than moderate prior to the October 2008 examination, 
simply because no examiner suggested any degree of severity.  

Here, the Veteran's continued assertions of increased 
disability are sufficient to warrant the assignment of an 
initial 20 percent rating for instability of the right knee, 
effective from August 5, 2004, particularly given that the 
findings of the September 2008 VA examination were not the 
first indication of increased disability, but rather, those 
findings corroborated the Veteran's longstanding complaint of 
increased disability.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Given the consistent reports of 
instability, along with the competent medical evidence 
indicating instability of a moderate degree in 2008, there is 
no reason to presume that the Veteran's instability since 
2004 has been less than moderate in degree.  In light of the 
foregoing, the initial 10 percent rating assigned on the 
basis of instability should be increased to 20 percent as of 
the effective date of service connection for status post 
meniscectomy right knee.  In this regard, however, at no time 
has the record suggested that the Veteran's instability of 
the right knee is more than moderate in degree.  As the 
Veteran's instability of the right knee is not shown to be 
severe, a rating in excess of 20 percent for the service-
connected status post meniscectomy of the right knee on the 
basis of instability is not warranted.  

Finally, there is no code that would afford the Veteran a 
rating in excess of the 20 and 10 percent ratings currently 
assigned.  As the Veteran does not have ankylosis of the 
knee, a rating under Diagnostic Code 5256 is not appropriate.  
Additionally, a 20 percent rating is the maximum rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  Finally, 
other impairment of the tibia and fibula is not shown such 
that a rating under Diagnostic Code 5262 would be 
appropriate.  

The Veteran's representative argues that a separate rating is 
also warranted for muscle damage of the right leg.  Although 
the medical evidence of record shows objective findings of 
atrophy of the right leg, there is no indication that the 
service-connected right knee disability is productive of 
actual muscle damage.  Muscle atrophy in this case is 
certainly considered objective corroborating evidence that 
the Veteran favors the left leg due to pain and instability; 
however, the slight atrophy noted on the examination report 
in this case is not shown to be indicative of any muscle 
injury or separately ratable disability associated with the 
service-connected right knee arthritis with instability.

The criteria for the assignment of this 20 percent rating for 
instability and 10 percent rating for arthritis, but no 
higher, have been met during the entire appeal period, as 
there are no distinct time periods where the Veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The criteria are met for the 
assignment of an initial 20 percent rating, but no higher, 
for the status post meniscectomy of the right knee on the 
basis of moderate instability; however, the preponderance of 
the evidence is against the claim for an increased rating, in 
excess of 10 percent for the separately rated arthritis of 
the right knee; there is no doubt to be resolved; and an 
increased rating is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

A rating in excess of 10 percent for the service-connected 
arthritis of the right knee is denied.  

A 20 percent rating, but no higher, is granted for the 
service-connected status post meniscectomy on the basis of 
instability effective from August 5, 2004.

A rating in excess of 20 percent for the service-connected 
status post meniscectomy on the basis of instability is 
denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


